In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00088-CV
                                                ______________________________
 
 
                                       DERRON MACKLIN,
Appellant
 
                                                                V.
 
                         SAIA MOTOR FREIGHT LINES, INC., Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 276th
Judicial District Court
                                                            Marion County, Texas
                                                          Trial Court
No. 0900015
 
                                                       
                                           
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                      MEMORANDUM OPINION
 
            Appellant,
Derron A. Macklin, filed a notice of appeal August
15, 2011, stating that he was appealing from the trial court’s severance and nonsuit order.  We
received the clerk’s record on September 30. 
It contained only an order of severance. 
On October 3, in accord with Tex.
R. App. P. 42.3, we contacted Macklin by letter informing him that after
a review of the record, there was no final judgment in the severed case and
requested that he show us how we had jurisdiction over the case.  
            Our
jurisdiction is constitutional and statutory in nature.  See
Tex. Const. art. V, § 6; Tex. Gov’t Code Ann.
§ 22.220 (West 2011).  Unless we are
given specific authority over interlocutory appeals, we have jurisdiction only
over appeals from a final judgment.  Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001). 
A severance order that does not dispose of the parties and claims is a nonappealable interlocutory order.  Balistreri v. Remax Realty, No. 05-10-00611-CV, 2011 WL 149984 
(Tex. App.—Dallas Jan. 19, 2011, no pet.) (mem. op.);
Beckham Group, P.C. v. Snyder, 315 S.W.3d 244 (Tex. App.—Dallas 2010, no pet.); see Diversified Fin. Sys., Inc. v. Hill, Heard, O’Neal, Gilstrap &
Goetz, P.C., 63 S.W.3d 795, 795
(Tex. 2001).
            On
October 7, a supplemental clerk’s record was filed, containing the order of nonsuit.  The order nonsuits only the plaintiff/counter-defendant’s claims
against Macklin and contains no language expressing an intent to dispose of all
claims and all parties as would be necessary to create a final, appealable
order.  An order of dismissal pursuant to
nonsuit is not a final, appealable order when the
order does not “unequivocally express an intent to dispose of all claims and
all parties.”  Unifund CCR Partners v. Villa, 299 S.W.3d 92, 96 (Tex. 2009).
            We
again, in accord with Tex. R. App. P.
42.3, contacted Macklin by letter on October 12 concerning the defect regarding
the nonsuit. 
We have received Macklin’s response, and considered it.  We do not find it to be persuasive.  There is no appealable order or final judgment
before this Court.  
            We
dismiss this appeal for want of jurisdiction.
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date
Submitted:          November 14, 2011
Date
Decided:             November 15, 2011